DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altamura (US 2016/0341408).
Fig 1 of Altamura discloses a light string, comprising:
(1) regarding Claim 1:
	a plurality of light-emitting components (3) configured to emit light having a same color or different colors;
a first polyvinyl chloride covered wire (1, [0060]) having a first conductor and a first insulator, wherein one part of the first conductor is covered by the first insulator and other parts of the first conductor are exposed (See Fig 1), the first conductor is electrically connected to a first terminal of each of the light-emitting components and a first power terminal of a power supply component, and the first conductor of the first polyvinyl chloride covered wire receives a first voltage supplied by the first power terminal of the power supply component ([0063]-[0065]); and
a second polyvinyl chloride covered wire (2) having a second conductor and a second insulator, wherein one part of the second conductor is covered by the second insulator and other parts of the second conductor are exposed (See Fig 1), the second conductor is electrically connected to a second terminal of each of the light-emitting components and a second power terminal of the power supply component, and the second conductor of the second polyvinyl chloride covered wire receives a second voltage from the second power terminal of the power supply component ([0063]-[0065]).
	(2) regarding Claim 2:
wherein each of the light-emitting components is placed on the first polyvinyl chloride covered wire and the second polyvinyl chloride covered wire (See Fig 1).
	(3) regarding Claim 3:
wherein each of the light-emitting components is placed between the first polyvinyl chloride covered wire and the second polyvinyl chloride covered wire ([0012]-“between respective first and second conductors”).
	(4) regarding Claim 4:
wherein the first terminal of each of the plurality of light-emitting components is a positive electrode and receives the first voltage that is a positive voltage, and the second terminal of each of the plurality of light-emitting components is a negative electrode and receives the second voltage that is a negative voltage ([0063]).
	(5) regarding Claim 5:
wherein the first terminal of each of the plurality of light-emitting components is a negative electrode and receives the first voltage that is a negative voltage, and the second terminal of each of the plurality of light-emitting components is a positive electrode and receives the second voltage that is a positive voltage ([0063]).
	(6) regarding Claim 6:
wherein the first terminal of each of the plurality of light-emitting components arranged along odd columns is a positive electrode, and the second terminal of each of the plurality of light- emitting components arranged along the odd columns is a negative electrode, and the first terminal of each of the plurality of light-emitting components arranged along even columns is a negative electrode, and the second terminal of each of the plurality of light-emitting components arranged along the even columns is a positive electrode ([0063] and Fig 1).
	(7) regarding Claim 7:
wherein the first terminal of each of the plurality of light-emitting components arranged along odd columns is a negative electrode, and the second terminal of each of the plurality of light- emitting components arranged along the odd columns is a positive electrode, and the first terminal of each of the plurality of light-emitting components arranged along even columns is a positive electrode, and the second terminal of each of the plurality of light-emitting components arranged along the even columns is a negative electrode ([0063] and Fig 1).
	(8) regarding Claim 12:
wherein each of the light-emitting components includes one or more light-emitting chips ([0019]).
	(9) regarding Claim 19:
wherein the power supply component includes a battery or a transformer ([0009], [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamura (US 2016/0341408) in view of Shao (US 2019/0277458).
(1) regarding Claim 8:
	Altamura discloses all of the subject matter above.  However Altamura does not disclose the third wire.
	Shao, in the same field of endeavor, discloses:
	further comprising:
a third polyvinyl chloride covered wire (160 in Figs 6A and 6B) having a third conductor and a third insulator, wherein one part of the third conductor is covered by the third insulator and other parts of the third conductor are exposed ([0064]);
wherein the third conductor of the third polyvinyl chloride covered wire is electrically connected to the first conductor of the first polyvinyl chloride covered wire and the first power terminal of the power supply component, and the first conductor of the first polyvinyl chloride covered wire receives the first voltage through the third conductor of the third polyvinyl chloride covered wire from the power supply component ([0057], [0060]-[0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Shao into the device of Altamura to increase the number of power or color options of the circuit.
	(2) regarding Claim 9:
		The combination of Altamura and Shao further discloses:
	wherein the first voltage is a positive voltage and the second voltage is a negative voltage, or the first voltage is a negative voltage and the second voltage is a positive voltage ([0058] of Shao).
(3) regarding Claim 10:
	Altamura discloses all of the subject matter above.  However Altamura does not disclose the third wire.
	Shao, in the same field of endeavor, discloses:
	further comprising:
a third polyvinyl chloride covered wire having a third conductor and a third insulator (160 in Figs 6A and 6B), wherein one part of the third conductor is covered by the third insulator and other parts of the third conductor are exposed ([0064]);
wherein the third conductor of the third polyvinyl chloride covered wire is electrically connected to the second conductor of the second polyvinyl chloride covered wire and the second power terminal of the power supply component, and the second conductor receives the second voltage through the third conductor of the third polyvinyl chloride covered wire from the power supply component ([0057], [0060]-[0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Shao into the device of Altamura to increase the number of power or color options of the circuit.
	(4) regarding Claim 11:
		The combination of Altamura and Shao further discloses:
	wherein the first voltage is a positive voltage and the second voltage is a negative voltage, or the first voltage is a negative voltage and the second voltage is a positive voltage ([0058] of Shao).
(5) regarding Claim 13:
	Altamura discloses all of the subject matter above.  However Altamura does not disclose the control circuit.
	Shao, in the same field of endeavor, discloses:
	wherein the power supply component is electrically connected to a control circuit and controlled by the control circuit ([0011], [0094], [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Shao into the device of Altamura to easily give user a way to control circuit.
(6) regarding Claim 14:
		The combination of Altamura and Shao further discloses:
wherein the control circuit and the power supply component are accommodated in a control box, and a power switching component is disposed on the control box ([0103] of Shao);
wherein, when the power switching component receives a turning-on trigger, the control circuit controls the power supply component to supply power to the light-emitting components according to the turning-on trigger ([0104] of Shao);
wherein, when the power switching component receives a turning-off trigger, the control circuit controls the power supply component to stop supplying the power to the light-emitting components according to the turning-off trigger ([0104] of Shao).
(7) regarding Claim 15:
		The combination of Altamura and Shao further discloses:
	wherein the light-emitting components are electrically connected to the control circuit, and a mode switching component is disposed on the control box ([0105]-color or wavelength of Shao);
wherein, when the mode switching component receives one or more lighting triggers, the control circuit controls the light-emitting components according to the number of the lighting triggers ([0105]-color or wavelength of Shao).
(8) regarding Claim 16:
		The combination of Altamura and Shao further discloses:
	wherein the mode switching component and the power switching component are combined into a single component or disposed separately from each other ([0103] of Shao).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altamura (US 2016/0341408) in view of Shao (US 2019/0277458) as applied to claim 15 above, and further in view of Loomis (US 2016/0183338).
(1) regarding Claim 17:
	The combination of Altamura and Shao discloses all of the subject matter above.  However the combination does not disclose the markings on the control box.
	Loomis, in the same field of endeavor, discloses:
	wherein a plurality of lighting patterns and a plurality of sequence numbers are marked on the control box, the plurality of lighting patterns respectively represent a plurality of lighting modes and respectively correspond to the sequence numbers, and each of the sequence numbers represents the number of times that the mode switching component needs to be triggered. (120 in Fig 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Loomis into the device of the combination of Altamura and Shao in order to provide user an easy way to control the lighting.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 requires specific lighting patterns that are not disclosed in the prior art.  Claim 18 requires wherein the plurality of lighting modes includes a steady white light mode, a steady multicolor light mode, a flashing white light mode, a flashing multicolor light mode, a fading white light mode, a fading multicolor light mode, a flash white-multicolor light alternating mode, and a fading white-multicolor light alternating mode;

wherein the light string emits a steady white light in the steady white light mode;

wherein the light string emits a steady multicolor light in the steady multicolor light mode;

wherein the light string emits a flashing white light in the flashing white light mode;

wherein the light string emits a flashing multicolor light in the flashing multicolor light mode;

wherein the light string initially emits a white light having an initial white brightness, which gradually decreases to a gray value as time progresses and then changes back to the initial white brightness, in the fading white light mode; wherein the light string initially emits a multicolor light having an initial multicolor brightness, which gradually decreases to a gray value as time progresses and then changes back to the initial multicolor brightness, in the fading multicolor light mode; wherein the light string alternatingly emits a white light and a multicolor light in the flash white-multicolor light alternating mode; wherein the light string emits a light, which initially has a first gray value, then gradually changes to a preset white light brightness, then gradually changes to a second gray value, and then gradually changes to a preset multicolor light brightness, in the fading white-multicolor light alternating mode.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844